*813The Supreme Court properly determined that the parties’ circumstances had changed in the time between the entry of a prior pendente lite order and the entry of the order appealed from, and properly granted the plaintiffs request, inter alia, for an increase in the defendant’s child support obligation.
Modifications of pendente lite awards should rarely be made by an appellate court, and then only under exigent circumstances, which do not exist here (see Swickle v Swickle, 47 AD3d 704 [2008]; DeVerna v DeVerna, 4 AD3d 323 [2004]). Fisher, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.